                  Case 3:19-cv-00411-WQH-AHG Document 69-3 Filed 12/20/19 PageID.1736 Page 1 of 7



                       1       EMILY T. PATAJO, Bar No. 250212
                               epatajo@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East, 5th Floor
                       3       Los Angeles, California 90067.3107
                               Telephone: 310.553.0308
                       4       Facsimile: 310.553.5583
                       5
                               HOVANNES G. NALBANDYAN, Bar No. 300364
                       6       hnalbandyan@littler.com
                               LITTLER MENDELSON, P.C.
                       7       633 West 5th Street, 63rd Floor
                               Los Angeles, CA 90071
                       8       Telephone: 213.443.4300
                               Facsimile: 213.443.4299
                       9
                               Attorneys for Defendant
                   10          SPRINT/UNITED MANAGEMENT COMPANY
                   11
                                                     UNITED STATES DISTRICT COURT
                   12
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                   13
                   14
                               VLADIMIR AMARAUT,                      Case No.19-CV-0411-WQH-MDD
                   15          KATHERINE ALMONTE, CORBIN
                               BELTZ, KRISTOPHER FOX,                 ASSIGNED TO HONORABLE
                   16          DYLAN MCCOLLUM, and QUINN              JUDGE WILLIAM Q. HAYES –
                               MYERS, on behalf of themselves and     COURTROOM 14B
                   17          all others similarly situated,
                                                                      HOVANNES G. NALBANDYAN’S
                   18                          Plaintiffs,            DECLARATION IN SUPPORT OF
                                                                      DEFENDANT'S POSITION IN
                   19          v.                                     RESPONSE TO PLAINTIFF’S
                                                                      JOINT MOTION REGARDING
                   20          SPRINT/UNITED MANAGEMENT               PRODUCTION OF CONTACT
                               COMPANY,                               INFORMATION FOR CLASS
                   21
                                               Defendant.
                   22                                                 Complaint Filed: February 28, 2019
                                                                      Trial Date:      None Set
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East   HGN’s DECL. ISO SPRINT’S POSITION IN
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                               RESPONSE TO JOINT MOTION RE
                               CONTACT INFORMATION FOR CLASS
                  Case 3:19-cv-00411-WQH-AHG Document 69-3 Filed 12/20/19 PageID.1737 Page 2 of 7



                       1                     DECLARATION OF HOVANNES G. NALBANDYAN
                       2             I, Hovannes G. Nalbandyan, declare as follows:
                       3             1.     I am an attorney duly admitted to practice law in the State of California. I
                       4       am an associate at the law firm of Littler Mendelson, a Professional Corporation, and
                       5       counsel for Defendant SPRINT/UNITED MANAGEMENT COMPANY (“Sprint” or
                       6       “Defendant”). Unless otherwise stated, I have personal knowledge of the facts set forth
                       7       in this declaration, and if called as a witness, I could and would testify competently
                       8       thereto.
                       9             2.     Defendant agreed to conditionally certify the collective class for purposes
                   10          of mediation, because, among other things, Plaintiffs represented that the Collective
                   11          List would be only be produced to the notice administrator. Plaintiffs’ counsel made
                   12          absolutely no mention of moving to compel production of the Collective List and indeed
                   13          deceived Defendant by not referencing it even once before the pre-discovery e-mail to
                   14          Judge Goddard. To the extent counsel advised they will move the compel contact
                   15          information, it was always limited to the Rule 23 California class list only.
                   16                3.     On October 19, 2019, when the parties were negotiating the parameters of
                   17          the Joint Motion to Conditionally Certify the collective, the Parties reached an
                   18          agreement to remove language referencing production of the Collective List to
                   19          Plaintiffs’ counsel. During that exchange, Defendant also clearly identified that it
                   20          cannot produce telephone numbers pursuant to both CPNI and CPUC. Attached hereto
                   21          as Exhibit 1 is a true and correct copy of my October 19, 2019 to Plaintiffs’ counsel
                   22          discussing removal of e language requiring production to Plaintiffs’ counsel.
                   23                4.     On October 23, 2019, Plaintiffs’ counsel confirmed that Defendant does
                   24          not have to produce the Collective List to Plaintiffs’ counsel, but indicated that they
                   25          reserve their right to seek contact information for the California class, and any later
                   26          added Rule 23 classes. They made absolutely no mention of pursuing the Collective
                   27          List. Attached hereto as Exhibit 2 is a true and correct of Plaintiffs’ counsel October
                   28          23, 2019 e-mail confirming that Defendant will not have to produce the Collective List
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East   HGN’s DECL. ISO SPRINT’S POSITION IN
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                               RESPONSE TO JOINT MOTION RE               1.
                               CONTACT INFORMATION FOR CLASS
                  Case 3:19-cv-00411-WQH-AHG Document 69-3 Filed 12/20/19 PageID.1738 Page 3 of 7



                       1       to Plaintiffs’ counsel, and reserving their rights to compel production of the California
                       2       class list.
                       3              5.     The parties’ Joint Mediation Plan and the Joint Motion to Continue the
                       4       Case Management Deadlines (ECF 50-1) outlines the progress made between the
                       5       Parties as it pertained to mediation, and the parameters of the parties’ agreement for
                       6       informal discovery.
                       7
                       8
                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19          In both submissions, Plaintiffs’ counsel asserted their right to pursue the Rule 23
                   20          California class list, but made no mention of pursuing the Collective List.
                   21          Joint Mediation Plan:
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East   HGN’s DECL. ISO SPRINT’S EMERGENCY
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                               MOTION FOR TRO, OR, IN THE ALT.,          2.
                               PRELIM INJUNC.: MPA
                  Case 3:19-cv-00411-WQH-AHG Document 69-3 Filed 12/20/19 PageID.1739 Page 4 of 7



                       1       Joint Motion to Continue CMC Dates:
                       2
                       3
                       4
                       5
                       6
                       7
                               Attached hereto as Exhibit 3 and Exhibit 4, respectively, are the Parties Joint Mediation
                       8
                               Plan and Joint Motion to Continue Case Management Deadlines.
                       9
                                     6.     Defendant first learned about Plaintiffs’ effort to move to compel
                   10
                               production of the Collective List on December 3, 2019 when Plaintiffs’ counsel abruptly
                   11
                               e-mailed their draft pre-discovery e-mail to Judge Goddard. Attached hereto as Exhibit
                   12
                               5 and Exhibit 6, respectively, are true and correct copies of Plaintiff’s December 3,
                   13
                               2019 pre-discovery conference e-mails as it was sent to Defendant, and then to Judge
                   14
                               Goddard.
                   15
                                     7.     Particularly telling, Plaintiffs’ revised their version and added that
                   16
                               Plaintiffs never agreed not to forgo pursuit of class contact information. But once again,
                   17
                               there was no mention of the Collective List. Counsel did not raise this point, or expressly
                   18
                               indicate their pursuit of same. This mislead Defendant to believe they would not be
                   19
                               pursuing this information if Defendant agreed to stipulate to conditional certification.
                   20
                               Initial Position:
                   21
                   22
                   23
                               Revised Position:
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East   HGN’s DECL. ISO SPRINT’S EMERGENCY
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                               MOTION FOR TRO, OR, IN THE ALT.,           3.
                               PRELIM INJUNC.: MPA
                  Case 3:19-cv-00411-WQH-AHG Document 69-3 Filed 12/20/19 PageID.1740 Page 5 of 7



                       1             8.     Defendant always took the position that it would only agree the Collective
                       2       contact information to the Notice Administrator, if that information was subject to a
                       3       protective order. This was an express condition of the Parties’ stipulation and was
                       4       memorialized in the Court’s order (see ECF 48). Attached hereto as Exhibit 7 is a true
                       5       and correct copy of my November 25, 2019 e-mail to Plaintiffs’ counsel advising them
                       6       that the Court had not yet entered the Parties’ stipulated protected order, and that
                       7       Defendant cannot produce without same.
                       8             9.     On November 26, 2019, the Court entered the Parties’ Stipulated
                       9       Protective Order (ECF 54).
                   10                10.    On December 2, 2019, upon return from the Thanksgiving holidays, I
                   11          immediately e-mailed the Notice Administrator, Heffler Claims Group, and requested
                   12          that they review, sign, and date the “Exhibit A” to the Court’s protective order,
                   13          confirming that they acknowledge, understand, and agree to abide by the terms of the
                   14          Protective Order. I requested they anyone else who will be substantively handling the
                   15          contact information for the collective also review and sign it.
                   16                11.    On December 3, 2019, Mark Rapazzini from Heffler Claims Group
                   17          (“Heffler”) e-mailed me the signed and dated signature page for the Protective Order,
                   18          and subsequently confirmed that Heffler employees handling Sprint’s production of the
                   19          Collective Information will abide by it.
                   20                12.    The next day, on December 4, 2019, Defendant immediately produced
                   21          contact information for approximately 33,000 collective members, which included
                   22          names, job titles, last known addresses, and last 4-dights of their SSN. At that time,
                   23          Defendant will still sorting through the personal e-mails from the sprint.com/career
                   24          repository and attempting to match them to appropriate collective members.
                   25                13.    Two days later, on December 6, 2019, Defendant completed its internal
                   26          matching of applicant e-mails, which were pulled from its sprint.com/career repository
                   27          (to the extent available), to their respective collective members. That same day,
                   28          Defendant produced all said personal e-mails to the Notice Administrator.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East   HGN’s DECL. ISO SPRINT’S EMERGENCY
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                               MOTION FOR TRO, OR, IN THE ALT.,           4.
                               PRELIM INJUNC.: MPA
                  Case 3:19-cv-00411-WQH-AHG Document 69-3 Filed 12/20/19 PageID.1741 Page 6 of 7



                       1             14.    Plaintiffs have not formally propounded written discovery seeking Class
                       2       Lists for the non-California 23 classes. To the extent propounded written discovery
                       3       requesting contact information for putative class members, it was strictly limited to
                       4       retail employees within the State of California. This is evidenced by their definition of
                       5       “Putative Class Members,” and “Putative Collective Members” as defined by their
                       6       written discovery:
                       7
                       8
                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17          The FLSA action applies a 3-year statute of limitations, whereas the New York Rule 23
                   18          class applies a 6-year statute of limitation. See First Amended Complaint, ¶ 64.
                   19
                   20
                   21
                   22
                   23
                   24
                   25          If Plaintiffs are to be believed, they would be precluding 3-years of New York retail
                   26          employees that may have otherwise been within the statute of limitations. Attached
                   27          hereto as Exhibit 8 and Exhibit 9, respectively, are true and correct copies of Plaintiff
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East   HGN’s DECL. ISO SPRINT’S EMERGENCY
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                               MOTION FOR TRO, OR, IN THE ALT.,          5.
                               PRELIM INJUNC.: MPA
                  Case 3:19-cv-00411-WQH-AHG Document 69-3 Filed 12/20/19 PageID.1742 Page 7 of 7



                       1       Vladimir Amaraut’s Request for Production of Documents, Set One, and “Special
                       2       Interrogatories,” Set One.
                       3             15.    Plaintiffs’ counsel did not telephonically meet and confer with Defendant
                       4       regarding their intention to move to compel production of the Collective List or for the
                       5       non-California Rule 23 Class Lists. To the extent conferral efforts took place, they were
                       6       strictly limited to the Rule 23 California class list. Plaintiffs’ counsel will not be able to
                       7       cite to any e-mail, formal correspondence, or otherwise that suggests otherwise.
                       8             16.    Plaintiffs’ counsel in this matter are fully aware that in a prior collective
                       9       action (“Guilbaud”) where they were counsel – involving the same parties, claims and
                   10          allegations as in this matter – the court denied dissemination of opt in notices through
                   11          phone numbers. In Guilbaud, as is the case here again, Plaintiffs have not provided
                   12          reasonable grounds for justifying production of phone numbers. Plaintiffs are trying
                   13          again to get phone numbers as they did in Guilbaud. The Court found the phone
                   14          numbers need not be produced for purposes of conditional certification when other
                   15          channels for dissemination exist. Attached hereto as Exhibit 10 is a true and correct
                   16          copy of the Guilbaud order granting conditional certification.
                   17                17.    To the extent names were precluded from the Collective List (~2,100), they
                   18          were done so pursuant to the Court’s Order. See ECF 48, 6:11-17. Attached hereto as
                   19          Exhibit 11 is a true and correct copy of my December 4, 2019 e-mail to opposing
                   20          counsel detailing the individuals that would be excluded from the Collective List.
                   21                I declare under penalty of perjury under the laws of the United States of America
                   22          that the foregoing is true and correct. Executed this 20th day of December 2019 in Los
                   23          Angeles, California.
                   24
                   25                                                            HOVANNES G. NALBANDYAN
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East   HGN’s DECL. ISO SPRINT’S EMERGENCY
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                               MOTION FOR TRO, OR, IN THE ALT.,            6.
                               PRELIM INJUNC.: MPA
